Citation Nr: 1028735	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-19 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, 
including as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to August 
1988.

This matter came to the Board of Veterans' Appeals (Board) from a 
December 2002 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  This matter was remanded in February 
2009 for further development.  A review of the record shows that 
the RO has substantially complied with the remand instructions by 
providing corrective notice, attempting to obtain flight log 
information, verifying the Veteran's claimed exposure to 
herbicides, and providing a supplemental statement of the case.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam.

2.  The Veteran was not exposed to an herbicide during service.

3.  The Veteran's diabetes mellitus type II was not manifested 
during his active service or for many years thereafter, nor is 
his diabetes mellitus type II otherwise related to service, to 
include claimed herbicide exposure during service.


CONCLUSION OF LAW

The Veteran's diabetes mellitus was not incurred or aggravated in 
service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in October 2002.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  
        
The RO provided the appellant with additional notice in March 
2009, subsequent to the initial adjudication.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence.
  
While the March 2009 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in an May 2010 supplemental statement of the case, 
following the provision of notice in March 2009.  The Veteran has 
received all essential notice, has had a meaningful opportunity 
to participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any 
event, the Veteran has not demonstrated any prejudice with regard 
to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service and private records; and assisted the 
Veteran in obtaining evidence.  On a form signed on June 2010, 
the Veteran checked the appropriate line to indicate that he had 
no other information or evidence to submit and to return to his 
case to the Board for further appellate consideration as soon as 
possible.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Simply stated, the standards of McLendon are not 
met in this case as the evidence of records fails to indicate 
that diabetes mellitus type II, first reported many years post 
service, had its onset in service or is otherwise related 
thereto.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An 
examination is therefore not required.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for diabetes mellitus, claimed as secondary to 
herbicide exposure.  

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during active 
service, served during a certain time period in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless there 
is affirmative evidence to establish that he was not exposed to 
any such agent during service. 38 U.S.C.A. § 1116; See also 
Veterans Education and Benefits Expansion Act of 2001, Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, 
in pertinent part, that if a Veteran was exposed to an herbicide 
agent (such as Agent Orange) during active military, naval, or 
air service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. §  3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple myeloma; 
non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); Type 
II diabetes mellitus, and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Analysis

It does not appear that the Veteran's diabetes was manifested 
during his long period of honorable service.  In this regard, a 
report of a January 1984 interview shows that the Veteran denied 
having diabetes.  Further, various reports of medical 
examinations from March 1974 to December 1987 do not show 
indications of diabetes mellitus.  Moreover, reports of medical 
examinations from May 1976 to December 1987 also do not show 
indications of diabetes mellitus.  When asked whether he had any 
illness other than those already noted, the Veteran checked the 
appropriate line to indicate "no."   When asked whether he had 
consulted or been treated by clinics, physicians, healers or 
other practitioners within the past 5 years for other than minor 
illnesses, the Veteran did check the appropriate line to indicate 
"yes."  However, the Veteran did not indicate any diabetes 
mellitus type II.

Post-service evidence includes private treatment records from 
December 1997 to August 2000 from Onkar N. Mehta, M.D.; and from 
June 2003 to January 2004 and from April 2009 to June 2009 from 
Allen C. Chou, M.D. showing treatment for diabetes mellitus.  
However, there is nothing in these medical records suggesting 
that diabetes mellitus is directly related to service.  While not 
determinative by itself, it is also significant that there is no 
evidence of diabetes mellitus for approximately 9 years after 
service.  This lengthy period without complaint or treatment 
after service also suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In sum, the preponderance of the evidence is against a 
finding that the diabetes was manifested during service or within 
the one-year presumption period. 

The Veteran maintains that his diabetes mellitus type II is a 
result of herbicide exposure in service.  

The Board notes that the Veteran does not contend that he served 
in Vietnam.  Rather, in a statement received in February 2004, 
the Veteran contends that enroute from Duluth, Minnesota to 
Thailand, there was a stopover in Vietnam which exposed him to 
Agent Orange.  In support of his claim, he submitted two 
attachments.  The first attachment was a July 1966 permanent 
change of station order that showed his assignment to the 635th 
Combat Support Group (PACAF), APO San Francisco 96330.  The 
second attachment was a July 1966 Special Order showing that the 
Veteran was to board Flight PKA 906 that was scheduled to depart 
at 0120 hours on August 11, 1966.  Service personnel records show 
that the Veteran was in Thailand one day later.  The Veteran also 
maintains that there was chemical spraying in Thailand.  

While exposure to herbicides is presumed for anyone stationed in 
Vietnam during a certain time period, the same presumption does 
not apply to veterans who served outside of Vietnam.  The Veteran 
was awarded the Vietnam Service Medal.  Nevertheless, there is 
evidence that contradicts that he had service in Vietnam.  
According to military records and the Veteran's own statements, 
the Veteran was stationed in Thailand and did not spend time on 
land or in the surrounding waters of the Republic of Vietnam 
other than a layover in Vietnam.  As the Veteran did not have 
service in Vietnam, he is not presumed to have been exposed to an 
herbicide during service.  

In its November 2002 response, the National Personnel Records 
Center (NPRC) stated that it was unable to determine whether the 
Veteran had in-country service in Vietnam.  Documents were 
provided to assist the RO in making its determination.  Military 
personnel records reveal that the Veteran was stationed in 
Thailand and Philippines.  There is no documentation of any 
layovers in Vietnam.  

A U.S. Army and Joint Services Records Research Center (JSRCC) 
(formerly Center for Unit Records Research (CURR)) search showed 
that available historical records do not document or mention the 
departure/arrival of individual unit members or aircraft flight 
paths.  Thus, they could not document that the Veteran's aircraft 
landed in the Republic of Vietnam or that flights to Thailand 
used to transport service members routinely made stops in the 
Republic of Vietnam.  CURR was also not able to verify that the 
Veteran was exposed to herbicides while stationed in Thailand.  
CURR research found that herbicides were sprayed in 1964 in an 
isolated coastal area near Pranburi, Thailand.  Specifically, the 
location identified was the Pranburi Military Reservation 
associated with the Replacement Training Center of the Royal Thai 
Army.  It was noted that this was not near any U.S. military 
installation or Royal Thai Air Force Base.  

In an undated memorandum for the record, it was noted that the 
Department of Defense list indicates only that limited testing of 
tactical herbicides was conducted in Thailand from April 2, 1964 
to September 8, 1964.  The location identified was the Pranburi 
Military Reservation associated with the Replacement Training 
Center of the Royal Thai Army, near Pranburi, Thailand.  It was 
noted that the Report of these tests revealed that five civilian 
and five military personnel from Fort Detrick, Maryland conducted 
the spray operations and subsequent research.  It was 
additionally noted that the location was not near any U.S. 
military installation or Royal Thai Air Force Base.

The Board notes, again, that the Veteran arrived in Thailand in 
August 1966, two year after the aforementioned limited testing.  
Moreover, the records do not indicate that the Veteran was from 
or even stationed in Fort Detrick, Maryland. 

The undated memorandum additionally noted that tactical 
herbicides, such as Agent Orange, were used and stored in 
Vietnam, not Thailand.  It was noted that a letter from the 
Department of the Air Force stated that other than the 1964 test 
on the Pranburi Military Reservation, there are no records of 
tactical herbicide storage or use in Thailand.  In addition, 
there were no records of tactical herbicide spraying by Ranch 
Hand or Army Chemical Corps aircraft Thailand after 1964.  Ranch 
Hand aircraft that sprayed herbicides in Vietnam were stationed 
in Vietnam, not Thailand.  It was noted that there are records 
indicating that modified Ranch Hand aircraft flew 17 insecticide 
missions in Thailand from August 30, 1963 through September 16, 
1963 and from October 14, 1966 to October 17, 1966.  The 1966 
missions involved the spraying of malathion insecticide for the 
"control of malaria carrying mosquitoes."  

While the Board acknowledges that the Veteran was stationed in 
Thailand in 1966, the memorandum noted that the aforementioned 
facts were not sufficient to establish tactical herbicide 
exposure for any veteran based solely on service in Thailand.

It was further noted that while the Thailand Contemporary 
Historical Examination of Current Operations (CHECO) Report does 
not report the use of tactical herbicides on allied bases in 
Thailand, it did not indicate sporadic use of non-tactical 
(commercial) herbicides within fenced perimeters.  Therefore, if 
a Veteran's military occupational specialty (MOS) or unit is one 
that regularly had contact with the base perimeter, there was a 
greater likelihood of exposure to commercial pesticides, 
including herbicides.  Security police units were known to have 
walked the perimeters, especially dog handlers.  However, as 
noted above, there were no records to show that the same tactical 
herbicides used in Vietnam were used in Thailand.  

Here, the Veteran's personnel records show that his MOS was in 
supply management and as an inventory management supervisor.

The undated memorandum also noted that there is no presumption of 
"secondary exposure" based on being near or working on aircraft 
that flew over Vietnam or handling equipment once used in 
Vietnam.  It was noted that aerial spraying of tactical 
herbicides in Vietnam did not occur everywhere, and that it is 
inaccurate to think that herbicides covered every aircraft and 
piece of equipment associated with Vietnam.  It was noted that 
the high altitude jet aircraft stationed in Thailand generally 
flew far above the low and slow flying UC-123 aircraft that 
sprayed tactical herbicides over Vietnam during Operation Ranch 
Hand.  Also there were no studies that they were aware of showing 
harmful health effects for any such secondary or remote herbicide 
contact that may have occurred.                

It was noted that if the Veteran's claim is based on general 
herbicide use within the base, such as small-scale brush or weed 
clearing activities along the flight line or around living 
quarters, there are no records of such activity involving 
tactical herbicides, only the commercial herbicides that would 
have been approved by the Armed Forces Pest Control Board, and 
sprayed under the control of the Base Civil Engineer.  It was 
additionally noted that since 1957, the Armed Forces Pest Control 
Board had routinely provided listings of all approved herbicides 
and other pesticides used on U.S. Military Installations 
worldwide.  It was stated that the Compensation and Pension 
service cannot provide any additional evidence beyond that 
described above to support the Veteran's claim. 

The Board acknowledges that in a June 2010 statement, the 
Veteran's representative noted that the Veteran served at Ubon 
Air Base in Thailand from September 10, 1968 to September 4, 
1969.  The representative asserted that Ubon was used for 
Operation Ranch Hand sorties no later than January 1, 1969.  The 
representative also stated that the Veteran had served in Utapao 
Air Base in Thailand from August 12, 1966 to September 8, 1967.  
The representative asserted that the DOD tested herbicides in 
Thailand at various locations other than the Pranburi Military 
Reservation in 1964 to 1965.  However, as discussed above, 
official service documentation does not verify that the Veteran 
served at any location in Thailand during a period where 
herbicides were used or tested at that location.  

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


